Jordan, Justice.
Appellant and appellee were granted a divorce in 1968 in Dade County, Florida and the appellee-wife was awarded custody of the two minor children. On December 25, 1975, the appellant pursuant to his visitation rights carried the children to his home in Columbus, Georgia from Tallahassee, Florida. The children were not returned to appellee as promised on January 4,1976, and the appellee brought this application for a writ of habeas corpus to regain custody of the children. Appellant filed an answer and cross claim alleging a change in conditions affecting the welfare of the children.
After a full and complete hearing the trial court made findings of fact and conclusions of law, holding that there had not been a substantial change of conditions which would justify the court in changing the custody of the two children from the appellee to the appellant.
This court has considered the record, the briefs and oral arguments submitted in this case and concludes that there was ample and reasonable evidence in the record to support the judgment of the habeas corpus court. Robinson v. Ashmore, 232 Ga. 498, 500 (207 SE2d 484) (1974) ; Githens v. Githens, 235 Ga. 657 (221 SE2d 428) (1975).

Judgment affirmed.


All the Justices concur, except Ingram, J., who concurs in the judgment only.